DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-7, 10-13, 17, 19-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leone et al. (US 2020/0361631).
In re. claim 21, Leone teaches an aircraft launching system, comprising: a first lifting sub-system (110) including a first tether (315) (fig. 3) that removably couples to an aircraft (125) (para [0042]); and a second lifting sub-system (105) including a second tether (cable between lift bar (205) and pulley (114)) (para [0033]) that couples the first lifting sub- system to the second lifting sub-system (fig. 2), wherein the first lifting sub-system is configured to independently lift the aircraft to a first altitude (via rotation of pulleys (113,114)) (para [0023]), and wherein the second lifting sub-system is configured to lift the first lifting sub-system and the aircraft so that the aircraft is at a second altitude that is greater than the first altitude (to desired angle θ (para [0022]) (fig. 1) or retracting lift bar cable) (para [0033]).
In re. claim 24, Leone teaches an aircraft launching method, comprising: removably coupling an aircraft (125) to a first tether (315) of a first lifting sub-system (110, 115); coupling the first lifting sub-system to a second tether (cable between lift bar (205) and pulleys (114, 215)) (para [0033]) of a second lifting sub-system (105); lifting, independently by the first lifting sub-system, the aircraft to a first altitude (via rotation of pulley (113) along first section (111)); and lifting, by the second lifting sub-system, the first lifting sub-system and the aircraft so that the aircraft is at a second altitude that is greater than the first altitude (by changing angle θ via craft (105) (fig. 2) or retracting lift bar cable) (para [0033]).
In re. claim 4, Leone teaches the aircraft launching system of claim 21, wherein the aircraft is operated to reach a launch airspeed at the second altitude and detach from the first tether after reaching the launch airspeed (aircraft shown launching in fig. 2, thus launch speed inherently has been reached).
In re. claim 5, Leone teaches the aircraft launching system of claim 21, further comprising a power source (230 or known lighter-than-air craft power sources) that supplies power to the first lifting sub-system (para [0034]) or the second lifting sub-system (for flight in fig. 1).
In re. claim 6, Leone teaches the aircraft launching system of claim 5, wherein the second lifting sub- system comprises the power source (known lighter-than-air craft power sources).
In re. claim 7, Leone teaches the aircraft launching system of claim 5, wherein the aircraft receives power from the power source (known lighter-than-air craft power sources).
In re. claim 10, Leone teaches the aircraft launching system of claim 21, wherein the first tether (315) is selectively deployable in relation to the first lifting sub-system (para [0042]).
In re. claim 11, Leone teaches the aircraft launching system of claim 21, wherein the second tether is selectively deployable in relation to the second lifting sub-system (by moving lift bar (205) winch) (para [0033]).
In re. claim 12, Leone teaches the aircraft launching system of claim 21, wherein the at least one lifting sub-system comprises an airship (105) (para [0017]).
In re. claim 13, Leone teaches the aircraft launching system of claim 21, wherein the aircraft (drone (125)) is an unmanned aerial vehicle (para [0012]).
In re. claim 17, Leone teaches the aircraft launching method of claim 24, further comprising operating the aircraft to reach a launch airspeed at the second altitude and detach from the first tether after reaching the launch airspeed (aircraft shown launching in fig. 2, thus launch speed inherently has been reached).
In re. claim 19, Leone teaches the aircraft launching method of claim 24, wherein the first lifting sub-system comprises a crane (element (131) acts as a crane when second cable (315) is rotated on a spool) (para [0042]), and the second lifting sub-system comprises an airship (105) (para [0017]).
In re. claim 20, Leone teaches the aircraft launching method of claim 24, further comprising: selectively deploying the first tether (315) in relation to the first lifting sub-system (para [0042]); and selectively deploying the second tether in relation to the second lifting sub-system (by moving lift bar (205) winch) (para [0033]).
In re. claim 22, Leone teaches the aircraft launching system of claim 21, wherein the first lifting sub-system further includes an actuating reel (113, 114) (para [0023]) (or alternatively cable (315) spool (para [0042])) coupled to the first tether (315) (fig. 3), and wherein the actuating reel is operated to retract a length of the first tether to lift the aircraft to the first altitude (retraction direction shown on second section (112)) (fig. 2) (and retraction of cable (315) spool lifts rear of aircraft) (fig. 3).
In re. claim 23, Leone teaches the aircraft launching system of claim 21, wherein the first tether is configured to be extended from the first lifting sub-system (i.e. when not retracted) (para [0042]) to allow the aircraft to fly in a radial pattern in relation to the first lifting sub-system until the aircraft reaches a launch airspeed (equivalent structure provides equivalent function), wherein the aircraft releases from the first tether at the launch airspeed (aircraft shown launching in fig. 2, thus launch speed inherently has been reached).
In re. claim 25, Leone teaches the aircraft launching method of claim 24, wherein said lifting, by the first lifting sub-system, includes operating an actuating reel (113) coupled to the first tether (via extension arm (132) in fig. 3) (or alternatively cable (315) spool (para [0042])) coupled to the first tether (315) (fig. 3), to retract a length of the first tether to lift the aircraft to the first altitude (retraction direction shown on second section (112) in fig. 2) (and retraction of cable (315) spool lifts rear of aircraft) (fig. 3).
In re. claim 26, Leone teaches the aircraft launching method of claim 24, further comprising: extending the first tether (315) from the first lifting sub-system (when the tether is not retracted) (para [0042]) to allow the aircraft to fly in a radial pattern in relation to the first lifting sub-system until the aircraft reaches a launch airspeed (equivalent method allows for equivalent capabilities); and releasing the aircraft from the first tether at the launch airspeed (aircraft shown launching in fig. 2, thus launch speed inherently has been reached). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leone as applied to claims 5 and 21 respectively above, and further in view of Carmack et al. (US 9,630,712).

In re. claim 8, Leone fails to disclose the power source comprises one or more batteries.
Carmack teaches the power source comprises one or more batteries (col. 4, ln. 33-37).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leone to include the teachings of Carmack to have the power source comprise one or more batteries, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing an alternative power generation source. 
In re. claim 9, Leone teaches the aircraft launching system of claim 21, wherein the first lifting sub-system comprises a crane (element (131) acts as a crane when second cable (315) is rotated on a spool) (para [0042]). 
Leone fails to disclose the second lifting sub-system comprises a drone.
Carmack teaches a lifting sub-system comprises a drone (300) (fig. 3) (unmanned multirotor lifter) (col. 2, ln. 18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leone to include the teachings of Carmack to have the second lifting sub-system comprise a drone, for the purpose of providing a mechanical or automatic means to replace manual activity.

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leone as applied to claim 24 above, and further in view of Miller et al. (US 2019/0344679).

In re. claim 18, Leone fails to disclose supplying power, by a power source of the second lifting sub-system, to the first lifting sub-system, the second lifting sub-system, and the aircraft.
Miller teaches supplying power, by a power source (215) of the second lifting sub-system (200) (figs. 1 and 3) (para [0049]), to the first sub-system (100) (via charge pads (210, 110)) (para [0049]) (para [0091]), the second lifting sub-system (215), and the first sub-system (100) components (105).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leone to include the teachings of Miller to supply power, by a power source of the second lifting sub-system, to the first lifting sub-system, the second lifting sub-system, and the aircraft, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of charging all of the power sources in the system. 
In re. claim 27, Leone teaches an aircraft launching system, comprising: a first lifting sub-system (110, 115) including a first tether (315) that removably couples to an aircraft (125) (para [0042]), wherein the first tether is selectively deployable in relation to the first lifting sub-system (to allow launch); a second lifting sub-system (105) including a second tether that couples the first lifting sub- system to the second lifting sub-system (cable between lift bar (205) and pulley (114, 215)), wherein the second tether is selectively deployable in relation to the second lifting sub-system (when moved by winch) (para [0033]); and a power source (230) that supplies power to one or both of the first lifting sub-system or the second lifting sub-system (rotates pulley (113)) (para [0034]), wherein the first lifting sub-system is configured to independently lift the aircraft to a first altitude (along direction of first section (111)), wherein the second lifting sub-system (105) is configured to lift the first lifting sub-system and the aircraft so that the aircraft is at a second altitude that is greater than the first altitude (when rotating about angle θ (fig. 1) or retracting lift bar cable) (para [0033]), wherein the aircraft is operated to reach a launch airspeed at the second altitude and detach from the first tether after reaching the launch airspeed (aircraft shown launching in fig. 2, thus launch speed inherently has been reached).
Leone fails to disclose the aircraft receives power from a power source that supplies power to one or both of the first lifting sub-system or the second lifting sub-system.
Miller teaches an aircraft (200) receives power from a power source of a sub-system (300) (para [0072]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leone to include the teachings of Miller to have the aircraft receive power from a power source that supplies power to one or both of the first lifting sub-system or the second lifting sub-system., since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of charging the drone power system while on the loading platform. 
Response to Arguments
Applicant’s arguments with respect to claims 4-13 and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647